IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2009

                                       No. 09-30211                    Charles R. Fulbruge III
                                                                               Clerk

NOEL BUTCHER,

                                    Plaintiff - Appellee
v.

SUPERIOR OFFSHORE INTERNATIONAL, INC,

                                    Defendant-Third Party Plaintiff - Appellee

v.

OFFSHORE LIFTBOATS, LLC; TRIUMPH MARINE, INC,

                                    Third Party Defendants - Appellants




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-8136


Before REAVLEY, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Triumph Marine, Inc. and Offshore Liftboats, LLC (collectively “Triumph”)
appeal following the district court’s summary judgment determination that



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-30211

Plaintiff Noel Butcher is not a Jones Act seaman. For the following reasons, we
AFFIRM:
      1.   Superior Offshore International challenges Triumph’s standing to
      appeal.     Its assertion that only a seaman’s employer or personal
      representative may appeal in a case involving a determination of Jones
      Act seaman status is incorrect. See, e.g., Foulk v. Donjon Marine Co., 144
F.3d 252, 257 (3d Cir. 1998). Triumph’s standing depends on whether it
      has suffered an actual or threatened injury that may be redressed on
      appeal. See Doe v. Tangipahoa Parish Sch. Bd., 494 F.3d 494, 496 (5th
      Cir. 2007) (en banc). The district court’s determination that Butcher is not
      a Jones Act seaman would implicate operation of the Longshore and
      Harbor Workers’ Compensation Act, which in turn could affect Triumph’s
      indemnity claims. See 33 U.S.C. § 905(b); cf. Jenkins v. Aries Marine
      Corp., 554 F. Supp. 2d 635, 641 (E.D. La. 2008). Triumph therefore has
      standing.
      2. The district court correctly determined that Butcher’s connection to the
      vessel MAGGIE was not substantial in duration and nature.               See
      Chandris, Inc. v. Latsis, 515 U.S. 347, 368, 115 S. Ct. 2172, 2190 (1995).
      Butcher was a painter/blaster. It is undisputed that all of the painting
      and blasting work was done on the fixed platform, which is not a vessel.
      See Hufnagel v. Omega Servs. Indus., 182 F.3d 340, 347 n.1 (5th Cir.
      1999). Although Butcher performed some tasks on board the vessel, such
      as occasionally filling paint pots and sweeping sand, the testimony showed
      these to be incidental and minor in nature. See id. at 347. Butcher agreed
      with counsel’s question that he worked thirty percent of his time on board
      the vessel but this included time spent for meals and breaks, which does
      not make Butcher a seaman. See id. Furthermore, Butcher’s testimony
      describing his daily activity showed that he spent less than thirty percent

                                        2
                              No. 09-30211

    of his time actually working on board the MAGGIE. Therefore, he may
    not be considered a seaman. See Chandris, 515 U.S. at 371, 115 S. Ct. at
    2191.
AFFIRMED.




                                    3